Case: 14-10493      Document: 00512934472         Page: 1    Date Filed: 02/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                               February 11, 2015
                                      No. 14-10493
                                                                                 Lyle W. Cayce
                                                                                      Clerk
BHUPENDRA PATEL; TRISHNA PATEL; TILAK PATEL; KALAVATI
PATEL,

              Plaintiffs - Appellants

v.

JEH CHARLES JOHNSON, SECRETARY, DEPARTMENT OF
HOMELAND SECURITY; GREGORY RICHARDSON, Director, Texas
Service Center, U.S. Citizenship and Immigration Services; GREGORY
COLLETT, District Director, United States Citizenship and Immigration
Services, Baltimore, Maryland; ALEJANDRO MAYORKAS, Director, U.S.
Citizenship and Immigration Services; ERIC H. HOLDER, JR., U. S.
ATTORNEY GENERAL,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:12-CV-0400-N


Before REAVLEY, JONES, and ELROD, Circuit Judges.
PER CURIAM:*
       This lawsuit complains of the United States Citizenship and
Immigration Services’ (“the agency”) decisions on immigration matters. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10493    Document: 00512934472     Page: 2    Date Filed: 02/11/2015



                                 No. 14-10493
district court concluded it lacked jurisdiction to review the agency’s
reinstatement of a prior order of removal. We agree and AFFIRM.
                                       I.
      Plaintiffs’ contention that the agency’s reinstatement was ineffective is
not reviewable by the district court. Fifth Circuit precedent holds that a
petition for review before a court of appeals is the “sole and exclusive means
for judicial review of an order of removal.” Iracheta v. Holder, 730 F.3d 419,
422 (5th Cir. 2013). The Iracheta court likewise reiterates that such “statutory
jurisdiction over ‘final orders of removal’ extends to reinstatement orders.” Id.
(citing Ojeda–Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th Cir. 2002). Thus,
the district court correctly determined that it lacked jurisdiction to review the
matter.
      Additionally, judicial review of I-485 adjustment of status applications
is statutorily prohibited. See Ayanbadejo v. Chertoff, 517 F.3d 273, 276-77 (5th
Cir. 2008). The Ayanbadejo court interpreting 8 U.S.C. 1252(a)(2)(B), stated:
      [C]ourts are precluded from reviewing those decisions “specified in
      the statute” to be discretionary. Section 1252(a)(2)(B)(i) explicitly
      places “any judgment regarding the granting of relief under . . .
      section 1255,” which provides the statutory authority for I-485
      applications, in this category of discretionary decisions that no
      courts have jurisdiction to review. The law makes clear that we
      and the district court lack jurisdiction over determinations made
      with respect to an I-485 application for permanent resident status
      under § 1255. Id. (footnotes omitted).

      AFFIRMED.




                                       2